DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-20 the prior art of record does not teach an array substrate, comprising: a plurality of data lines arranged at intervals along a vertical direction; a plurality of scanning lines arranged at intervals along a horizontal direction; a plurality of common electrode lines in parallel with the data lines and disposed between the adjacent data lines; and a plurality of pixels arranged in an array distribution, wherein the pixels comprise first sub-pixels, second sub-pixels, and third sub-pixels; wherein in the pixels, first areas corresponding to and adjacent to the data lines, second areas corresponding to and adjacent to the scanning lines, third areas corresponding to the common electrode lines, and fourth areas between adjacent rows of the pixels are provided with shield electrodes, and a disposition density of the shield electrodes corresponding to the first sub-pixels is less than a disposition density of the shield electrodes corresponding to the third sub-pixels.
Regarding claims 1-20 the Ono teaches US 2016/0062203 does teach an array substrate, comprising: a plurality of data lines arranged at intervals along a vertical direction; a plurality of scanning lines arranged at intervals along a horizontal direction; a plurality of common electrode lines in parallel with the data lines and disposed between the adjacent data lines; and a plurality of pixels arranged in an array distribution, wherein the pixels comprise first sub-pixels, second sub-pixels, and third sub-pixels; wherein in the pixels, first areas corresponding to and adjacent to the data lines, second areas corresponding to and adjacent to the scanning lines, third areas corresponding to the common electrode lines.
Horiuchi et al US 2009/0290080 (IDS Reference) ,CN 10196859 (IDS Reference), Hori US 2008/0239224 and Zhang US 11119375 all teach variable black matrices (light shielding layers) however none explicitly teach and fourth areas between adjacent rows of the pixels are provided with shield electrodes, and a disposition density of the shield electrodes corresponding to the first sub-pixels is less than a disposition density of the shield electrodes corresponding to the third sub-pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871